                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

                                    MINUTE SHEET

UNITED STATES OF AMERICA                              Date:      June 24, 2019

vs.                                                   Case No.: 19-00157-10-CR-W-DGK

AARON GROVES

AA

Honorable David P. Rush, presiding at Springfield, Missouri

Nature of Hearing: Initial Appearance – Indictment

Time Commenced: 2:40 p.m.                     Time Terminated: 2:42 p.m.


                                    APPEARANCES

Plaintiff:    William Meiners, AUSA
USPPTS:       Jamie Woods


Proceedings: Parties appear as indicated above. Defendant appears in person.

              Defendant advised of rights. Counsel will be appointed by the Court.

              Since this is a Western Division case, Defendant will be transferred to appear
              before Magistrate Judge Lajuana M. Counts.

              Detention Hearing and Arraignment set for June 27, 2019, at 9:30 a.m., U.S.
              District Courthouse, Courtroom 6E, Kansas City, MO.

              Defendant in Custody.


Courtroom Deputy/ERO: Jeanne Keller




         Case 4:19-cr-00157-DGK Document 62 Filed 06/24/19 Page 1 of 1
